internal_revenue_service p o box cincinnati oh department of the treasury employer_identification_number release number release date date date contact person - id number contact telephone number legend b business c scholarship d business e business x dollar amount y dollar amount dear uil number we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant program called c you will provide annual scholarships to children of employees of d excluding e for study at a qualifying educational_institution of their choice the scholarships will range in amounts from a minimum of x dollars to a maximum of y dollars you expect to issue at least four awards annually to be eligible an applicant must be a dependent_child age and under of an active full-time_employee of d who has at least three years of employment as of the application deadline date applicants must be a high school senior graduate or current postsecondary undergraduate and plan to enroll in a full-time undergraduate study at an accredited educational_institution the scholarships are not renewable but students are encouraged to reapply each year they continue to meet the eligibility requirements the information submitted indicates that grants funded by you will be administered supervised and paid out by b b is exempt from federal_income_tax under sec_501 of the internal_revenue_code and has been classified as a publicly_supported_organization under the terms of an agreement you will make annual contributions to b to fund scholarships for the benefit of eligible students who started in c c will be administered in part by b an organization specializing in the administration of scholarship programs who is independent of you as well as d b will prepare and furnish application forms receive all applications determine the recipients and amounts to be awarded notify award recipients confirm recipients educational enrollment pay the award and supervise and investigate the use of the grant funds by the recipients in their educational programs b utilizing selection criteria you provided evaluates each candidate based on the following scholastic aptitude as measured by performance on the scholastic aptitude test scholastic performance measured by rank in class counselor appraisal and interests activities and leadership contributions in addition financial need is taken into consideration the selection committee is composed of educators financial aid officers and guidance counselors chosen by b to retain impartiality b will manage the scholarship program according to the conditions outlined in the program description and in full compliance with irs revenue procedures d will not use c to recruit employees or to induce employees to continue their employment you will maintain records on all information obtained to evaluate the qualifications of potential grantees the identification of grantees including any relationship of any grantee to you or any of your directors or officers the purpose and amount of each grant and any additional information you obtain in complying with grant administration procedures sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a copy of redacted letter
